As filed with the Securities and Exchange Commission on March27, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-07493) The Hennessy Funds, Inc. (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) 800-966-4354 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2008 Date of reporting period:January 31, 2008 Item 1. Schedule of Investments. Hennessy Total Return Fund Schedule of Investments January 31, 2008 (Unaudited) Number % of Net of Shares Value Assets COMMON STOCKS - 74.89% Consumer Discretionary - 9.73% General MotorsCorp. 179,400 $ 5,078,814 5.96% Home Depot,Inc. 104,700 3,211,149 3.77% 8,289,963 9.73% Consumer Staples - 10.09% Altria Group,Inc. 95,300 7,225,646 8.48% The Coca-Cola Co. 19,400 1,147,898 1.35% Kraft Foods,Inc. 7,477 218,777 0.26% 8,592,321 10.09% Financials - 12.14% Citigroup,Inc. 151,100 4,264,042 5.00% J.P. Morgan Chase &Co. 128,000 6,086,400 7.14% 10,350,442 12.14% Health Care - 14.22% Merck & Co.,Inc. 122,700 5,678,556 6.66% Pfizer,Inc. 275,400 6,441,606 7.56% 12,120,162 14.22% Industrials - 6.15% General ElectricCo. 148,100 5,244,221 6.15% Materials - 7.35% EI Du Pont de Nemours &Co. 138,600 6,261,948 7.35% Telecommunication Services - 15.21% AT&T,Inc. 172,300 6,631,827 7.78% Verizon Communications,Inc. 163,100 6,334,804 7.43% 12,966,631 15.21% TOTAL COMMON STOCKS (Cost $60,135,657) $ 63,825,688 74.89% Principal % of Net Amount Value Assets SHORT TERM INVESTMENTS - 69.44% U.S. Treasury Bills - 66.69% 1.750%, due 02/21/2008 $ 20,000,000 $ 19,966,667 23.43% 2.360%, due 03/20/2008 21,000,000 20,928,320 24.56% 2.370%, due 04/24/2008 16,000,000 15,931,872 18.70% Total U.S. Treasury Bills (Cost $56,822,316) 56,826,859 66.69% Variable Rate Demand Notes# - 2.75% American Family Financial Services, Inc. 2.798% 2,348,261 2,348,261 2.75% Total Variable Rate Demand Notes (Cost $2,348,261) 2,348,261 2.75% TOTAL SHORT TERM INVESTMENTS (Cost $59,170,577) $ 59,175,120 69.44% Total Investments(Cost $119,306,234) - 144.33% $ 123,000,808 144.33% Liabilities in Excess of Other Assets - (44.33)% (37,781,166) (44.33)% TOTAL NET ASSETS - 100.00% $ 85,219,642 100.00% Footnotes Percentages are stated as a percent of net assets. # Variable rate demand notes are considered short-term obligations and are payable on demand.Interest rates change periodically on specified dates.The rates listed are as of January 31, 2008. The cost basis of investments for federal income tax purposes at January 31, 2008 was as follows*: Cost of investments $ 119,420,596 Gross unrealized appreciation 7,814,037 Gross unrealized depreciation (4,233,825) Net unrealized appreciation $ 3,580,212 * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Hennessy Balanced Fund Schedule of Investments January 31, 2008 (Unaudited) Number % of Net of Shares Value Assets COMMON STOCKS - 49.54% Consumer Discretionary - 5.79% General MotorsCorp. 22,285 $ 630,888 4.05% Home Depot,Inc. 8,830 270,816 1.74% 901,704 5.79% Consumer Staples - 6.54% Altria Group,Inc. 10,945 829,850 5.33% The Coca-Cola Co. 2,500 147,925 0.95% Kraft Foods,Inc. 1,384 40,496 0.26% 1,018,271 6.54% Financials - 9.01% Citigroup,Inc. 18,505 522,211 3.36% J.P. Morgan Chase &Co. 18,490 879,200 5.65% 1,401,411 9.01% Health Care - 8.24% Merck & Co.,Inc. 11,400 527,592 3.39% Pfizer,Inc. 32,300 755,497 4.85% 1,283,089 8.24% Industrials - 5.00% General ElectricCo. 21,970 777,958 5.00% Materials - 4.82% EI Du Pont de Nemours &Co. 16,605 750,214 4.82% Telecommunication Services - 10.14% AT&T,Inc. 21,040 809,830 5.21% Verizon Communications,Inc. 19,765 767,672 4.93% 1,577,502 10.14% TOTAL COMMON STOCKS (Cost $7,863,267) $ 7,710,149 49.54% Principal % of Net Amount Value Assets SHORT TERM INVESTMENTS - 50.18% U.S. Treasury Notes - 40.85% 3.000%, 02/15/2008 $ 1,725,000 $ 1,726,484 11.09% 4.625%, 03/31/2008 1,000,000 1,004,688 6.46% 4.875%, 05/31/2008 1,000,000 1,009,376 6.49% 3.250%, 08/15/2008 2,600,000 2,615,844 16.81% Total U.S. Treasury Notes (Cost $6,312,936) 6,356,392 40.85% Discount Notes- 8.90% Federal Home Loan Bank Discount Note, 1.702%, due 02/01/2008 1,385,000 1,385,000 8.90% Total Discount Notes (Cost $1,385,000) 1,385,000 8.90% Variable Rate Demand Notes# - 0.43% American Family Financial Services, Inc. 2.798% 67,217 67,217 0.43% Total Variable Rate Demand Notes (Cost $67,217) 67,217 0.43% TOTAL SHORT TERM INVESTMENTS (Cost $7,765,153) $ 7,808,609 50.18% Total Investments(Cost $15,628,420) - 99.72% $ 15,518,758 99.72% Other Assets in Excess of Liabilities - 0.28% 42,833 0.28% TOTAL NET ASSETS - 100.00% $ 15,561,591 100.00% Footnotes Percentages are stated as a percent of net assets. # Variable rate demand notes are considered short-term obligations and are payable on demand.Interest rates change periodically on specified dates.The rates listed are as of January 31, 2008. The cost basis of investments for federal income tax purposes at January 31, 2008 was as follows*: Cost of investments $ 15,755,335 Gross unrealized appreciation 383,199 Gross unrealized depreciation (619,776) Net unrealized depreciation $ (236,577) * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Hennessy Funds, Inc. By (Signature and Title) /s/ Neil J. Hennessy Neil J. Hennessy, President Date 3/24/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Neil J. Hennessy Neil J. Hennessy, President Date 3/24/08 By (Signature and Title)*/s/ Teresa M. Nilsen Teresa M. Nilsen Treasurer (Principal Executive Officer) Date 3/24/08
